  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA     )
                             )     CRIMINAL ACTION NO.
     v.                      )       2:17cr476-MHT
                             )            (WO)
JEFFREY L C WOODS            )

                           ORDER

    It is ORDERED that defendant Jeffrey L C Woods’s

motion for reconsideration (doc. no. 72), in which he

asks the court to order that his federal sentence run

concurrent with his state sentence, is denied.        The

court does not have the authority to change defendant

Woods’s sentence at this point in time.

    DONE, this the 28th day of January, 2020.

                              /s/ Myron H. Thompson
                           UNITED STATES DISTRICT JUDGE
